Exhibit 10.119
RESTRICTED STOCK UNIT AWARD AGREEMENT
TO: «director»
     THIS AGREEMENT (the “Agreement”) is made effective as of «date» (the “Grant
Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is a
Director of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement.
     In consideration of the mutual covenants set forth in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
          1. Grant of the Restricted Stock Units. Subject to the terms and
conditions of the Plan and this Agreement, the Corporation grants to the
Recipient «units» Restricted Stock Units (hereinafter called the “Units”). In
the event of any conflict between the Plan and this Agreement, the terms of the
Plan shall control. The grant of Units made under this Agreement is referred to
as the “Units Award”.
          2. Vesting. The Units shall vest and become nonforfeitable on the
Grant Date.
          3. Settlement.
                    a) As soon as practicable, but no later than thirty
(30) days, after the earliest to occur of (i) the date on which Recipient incurs
a “separation from service” (as defined in Code Section 409A and the regulations
thereunder) for any reason, (ii) Recipient’s death, (iii) Recipient’s
Disability, and (iv) a Change in Control, the Corporation will issue to
Recipient or Recipient’s legal guardian or representative (if applicable) one
share of Common Stock for each Unit. The issuance of shares of Common Stock may
be in certificated form or in book entry form, in the Corporation’s sole
discretion, in either case without restrictive legend or notation (except to the
extent necessary or appropriate under applicable securities laws). The Units
shall not be settled in cash.
                    b) Recipient may apply to the Committee for an earlier
settlement of some or all of the Restricted Stock Units upon the occurrence of
an Unforeseeable Emergency. Amounts distributed in the case of an Unforeseeable
Emergency shall not exceed the amount necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution. In making the foregoing determination, the Committee shall
consider the extent to which the Recipient’s financial hardship resulting from
the Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of his or her assets
(to the extent such liquidation would not itself cause severe financial
hardship). The foregoing determinations shall be made in accordance with any
applicable Treasury Regulations or other binding guidance issued by the Internal
Revenue Service. “Unforeseeable Emergency” means that the Recipient experiences
a severe financial hardship resulting from one of the following: (a) an illness
or accident of the

 



--------------------------------------------------------------------------------



 



Recipient, his or her spouse or dependent (as defined in Code section 152(a));
(b) loss of the Recipient’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising from events beyond the
Recipient’s control. It is intended that an Unforeseeable Emergency qualify as a
permissible distribution event for purposes of Code Section 409A, and this
Agreement shall be interpreted to effectuate this intent.
          4. Dividend Equivalents; Rights as a Shareholder. Units awarded under
this Agreement shall not be entitled to Dividend Equivalents and the Recipient
shall have no dividend, voting or other rights as a shareholder of the
Corporation until certificates are issued or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book entry custodian.
          5. Change in Capitalization. In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Corporation as described in Article IX of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Units so that they represent the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than cash
dividends) to which the Recipient would be entitled if the Recipient had owned,
at the time of such change in capital structure, the shares of Common Stock
issuable upon settlement of the Units.
          6. Payment of Taxes. The Recipient shall have full responsibility, and
the Corporation shall have no responsibility (except as may be imposed by
applicable law), for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to such Units,
including upon the receipt or settlement of the Units. The Recipient should seek
his or her own tax counsel regarding the taxation of the Units.
          7. Limitation on Obligations. Except as provided in Section 5 above,
the Corporation’s obligation with respect to the Units is limited solely to the
delivery to the Recipient of shares of Common Stock upon settlement, and in no
way shall the Corporation become obligated to pay cash or other assets in
respect of such obligation. In addition, the Corporation shall not be liable to
the Recipient for damages relating to any delay in issuing the shares or share
certificates or any loss of the certificates.
          8. Transfer of Units Award. Neither this Units Award nor Recipient’s
rights under such award are assignable or transferable except by will or the
laws of descent and distribution, or with the Committee’s consent in accordance
with Section 10.3 of the Plan.
          9. Securities Laws. Upon the settlement of any Units, the Corporation
may require the Recipient to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Units shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
          10. Notices. Any notice or election to be given to the Corporation
shall be addressed to the Corporation in care of its Secretary, and any notice
to the Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.

 



--------------------------------------------------------------------------------



 



          11. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the Grant Date.

                  RECIPIENT    
 
                              «director»    
 
                COMPUWARE CORPORATION      
 
  By: /s/ Peter Karmanos, Jr.
 
Name: Peter Karmanos, Jr.    
 
    Title: Chairman and Chief Executive Officer    

 